DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims language appear to be really confusing since it contains more than one descriptions, such as deflection surface and reflection surface, for a single surface.  This narrative claim language makes understanding of the claims really difficult.  
The phrase “a distance from a reference position where an optical axis of the exit pupil and the emission surface interest to the second deflection surface” recited in claim 1 is confusing and indefinite.  It is not clear how the reference position is defined.  Since the reference position cannot be properly defined, then the various distances defined in the paragraph therefore cannot be definitely defined.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Kasai et al (PN. 6,919,976) in view of  the patent issued to Mukawa et al (PN. 7,699,473) and the patent Ohtaka et al (PN. 6,594,085).
Kasai et al teaches a display device that is comprised of a light source (6, Figure 12) to generate a light, a prism (1) serves as a light-guiding member configured to guide the image light emitted from the light generating device, a light reflection surface (r13) configured to reflect the image light that is emitted from the light generating device passed through the light guide member and is incident, a first incident surface (r7) that the light would pass through the first incident surface, a hologram surface (r3) serves as the second diffraction element that included a second incident surface and configured to diffract and deflect the image light that passes through the light-guiding member and enters through the second incident surface and to emit the image light from the light-guiding member thereby forming an exit pupil (2).  
Kasai et al teaches that the light guiding member includes a first deflection surface (r13), a second deflection surface (r7), a second reflection surface (r6), a third reflection surface (r5), a fourth reflection surface (r4), a third deflection surface (r3) and an emission surface (r2, Figure 12).  
Kasai et al teaches that the first reflection surface is provided at the first deflection surface, (r13).  The second diffraction member (r3) is provided at the third deflection surface.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the light source is an image light generation device.  Mukawa et al in the same field of endeavor teaches an image device comprising a light guiding member wherein an image device (11, Figure 4) may be used to generate an image light into the light guiding member.  It would then have been obvious to one skilled in the art to apply the teachings of Mukawa et al to modify the display device to make the light source an image generation device to directly generate the image light into the light guiding member.  
These references also do not teach to include a first diffraction element including the first incident surface.  Ohtaka et al in the same field of endeavor teaches an image display apparatus wherein a holographic optical element (HOE, 35, Figure 6) may be placed near the first incident surface (5a).  It would then have been obvious to one skilled in the art to apply the teachings of Ohtaka et al to include a holographic optical element which is a diffractive optical element at the first incident surface (r7) of Kasai et al for the benefit of allowing the image light to have a specific direction angle by the angle selectivity of the diffractive optical element.  
The image light emitted from the light generating device is sequentially incident on the first deflection surface or the first reflection surface (r13), the second deflection surface (r7) with the first diffraction member (in light of Ohtaka et al), the second reflection surface (r6), the third reflection surface (r5), the fourth reflection surface (r4) and the third deflection surface (r3) inside the light guiding member.  
Kasai et al in light of Ohtaka et al teaches that the first diffraction element is provided at the first deflection surface (r7).  
If the reference position is defined at the intersection of the optical axis of the exit pupil and the emission surface, then the distance between the reference position and the second deflection surface (r7, Figure 12 of Kasai et al) is longer than the distance between the reference position to the first deflection surface (r13) and longer than a distance from the reference position to the second reflection surface (r6).  
With regard to claim 2, it is implicitly true that a diffractive optical element would diffract light with certain incidence angle according to diffraction equation. A typical diffraction equation is stated as follows: d(Sin(m) +/- Sin(i)) = m*, with d being separation of grating elements, m being m-th order diffraction angle, i being incident angle, m of an integer indicating order of the diffraction and  being the wavelength of light.  Diffraction angles indicating the direction that light is being diffracted to.  According to the diffraction equation, t a maximum diffraction efficiency of the light may be determined with light incident at an incident angle.  This means the first diffractive optical element and the second diffractive optical element are implicitly each has a maximum diffraction efficiency with a specific diffraction direction.  Although these references do not teach explicitly that the maximum diffraction efficiency is determined for incident light at normal line direction, such maximum diffraction efficiency may be easily determined by the known diffraction equation with the incident angle being zero.  
Kasai et al, in Figure 12, in light of Ohtaka et al teaches that the sum of number of times the image light is reflected between the first diffractive optical element and the second diffractive optical element is an even number.  The orientations of the directions of the maximum diffraction efficiency are consideration to be obvious matters of design choices to one skilled in the art as long and the image light may be directed to the exit pupil.  
With regard to claim 3, Kasai et al teaches, as shown in Figure 12, the thickness of the light-guiding member provided with the first deflection surface (r13) and the second deflection surface (r7) is thicker that the a thickness of a portion of the light-guiding member provided with the third deflection surface (r3).  
 With regard to claims 4-5, Kasai et al in light of Mukawa et al teaches that the a first intermediate image of the image light may be formed between the image light generation device (11, Figure 4) and first deflection surface in an optical path of the image light.  Kasai et al in light of Mukawa et al and Ohtaka et al teaches that a second intermediate image may be formed between the first diffraction element and the second diffraction element.  With regard to claim 5, Mukawa et al teaches that the image light generation device is disposed at a position where the first intermediate image is formed in the optical path of the image light, (please see Figure 4).  
With regard to claim 6, it is within general level of skill in the art that the location of the intermediate image may be adjusted by moving the location of the image generation device.   As shown in Figure 12 of Kasai et al the distance between the image generation device and the second diffraction element (r3) is shorter than the distance between the second deflection surface (r7) and the second diffraction element (r3).  
With regard to claim 7, Kasai et al teaches a correction member (7, Figure 13, please see column 13, lines 45-55) is provided facing a surface different from the second incident surface of the second diffraction element and constituting a parallel plate together with the light-guiding member.  
With regard to claim 8, Kasai et al teaches that a housing is configured to accommodate the display device, (please see Figures 25 and 26).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872